                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


    KIRBY DEVELOPMENTS, LLC,

                             Plaintiff,

          v.                                                          Case No. 2:18-cv-500
                                                                      JUDGE GEORGE C. SMITH
                                                                      Magistrate Judge Jolson
    XPO GLOBAL FORWARDING, INC.,
    et al.,

                             Defendants.



                                           OPINION AND ORDER

         This matter is before the Court upon motions by Defendants Todd Wilkin and XPO Global

Forwarding, Inc. to stay this action. (Docs. 16 and 38). Plaintiff Kirby Developments LLC

responded. (Docs. 29 and 41) and Defendants replied. (Docs. 36 and 44). Plaintiff also filed a

Motion for Leave to File Sur-Reply (Doc. 45).1 The motions are ripe for disposition. For the

following reasons, Defendant Wilkin’s Motion to Stay is DENIED and XPO’s Motion to Stay is

GRANTED in part and DENIED in part.

                                           I.        BACKGROUND

         Plaintiff Kirby Developments LLC’s (“Kirby” or “Plaintiff”) Complaint asserts various

causes of action arising out of a fraudulent scheme allegedly carried out by Defendants XPO

Global Forwarding, Inc. (“XPO”)2, Midwest Coal, LLC (“Midwest”), Mid America Tire of




1
  Plaintiff has submitted a Sur-Reply to address matters that Defendant XPO raised for the first time in its Reply.
Accordingly, Plaintiff’s Motion for Leave to File Sur-Reply is GRANTED.
2
  Kirby’s Complaint names as a defendant XPO Logistics, but XPO states that its proper name is XPO Global
Forwarding, Inc.
Hillsboro, Inc. d/b/a Best-One Tire & Service of Hillsboro (“Mid America), Afif Baltagi

(“Baltagi”), John Eckerd (“Eckerd”), Todd Wilkin (“Wilkin” or “Defendant”), L.A.D. Impex

Corporation (“LAD”), and Ahmet Neidik (“Neidik”). (Doc. 1, Compl.).

        This case arises out of an alleged fraudulent scheme involving the sale of off-the road

mining tires (“OTR Tires”). Eckerd approached Kirby to gauge its interest in the buying and

selling of OTR Tires. (Id. at ¶ 16). Eckerd explained to Kirby that: buyers for the tires—an

Australian company, Giant Tyre Service PTY Ltd. (“Giant Tyres”)—had already been lined up;

the tires were being purchased from a company named Mid America; and when Eckerd conducted

deals with Mid America he usually worked in congruence with another company named Midwest.

(Id. at ¶¶ 17–18, 21).

        Shortly thereafter, Eckerd introduced Kirby to Jason Adkins (“Adkins”), the principal of

Midwest. (Id. at ¶ 20). Eckerd claimed that Adkins was a trustworthy individual and a legitimate

businessman. (Id.). Kirby and Midwest, through Adkins, eventually came to an agreement on the

OTR Tire transactions; Adkins agreed to assist Kirby with executing the OTR Tire sales to

overseas buyers. (Id. at ¶ 23). Kirby agreed to invest nearly $6.7 million and Adkins, through

Midwest, would contribute $600,000 and 54 OTR Tires with an alleged value of over $2.7 million.

(Id.). The agreement arranged for the profits from the transactions to be split between the parties.

(Id.). Under the agreement, Kirby agreed to have the OTR Tires stored in an XPO facility in

Houston whose purported branch manager was Balgati. (Id. at ¶ 29). Additionally, the parties

agreed that LAD was to act as the escrow agent and freight forwarder for the OTR Tire

transactions. (Id. at ¶ 37).

        After receiving notice that Kirby had obtained the funds, Midwest agreed to commence the

buying and selling of the OTR Tires. (Id. at ¶ 35). After Midwest confirmed that it had fulfilled



                                                 2
its obligations under the agreement, Kirby would authorize LAD—a company owned by Neidik

and controlled by Neidik and Adkins—to disperse the funds that Kirby sent to Mid America. (Id.

at ¶¶ 35 and 38). LAD was not permitted to release any funds to Mid America without receiving

authorization from Kirby. (Id. at ¶ 37). Kirby alleges that Mid America, through Wilkin, would

prepare false work orders to fraudulently obtain funds from Kirby. (See id. at ¶¶ 42, 48, 53, and

56). Wilkin would also supply Kirby with documentation indicating the amount of tires purchased

and the purchased tires’ serial numbers. (Id. at ¶¶ 43, 49, and 54–55). Likewise, Kirby alleges

that XPO was to not distribute the tires it stored on behalf of Kirby without Kirby’s authorization;

Kirby contends that XPO did disperse such tires without its explicit authorization. (See id. at ¶¶

52, 68–69; see also Docs. 1-14, Ex. M; 1-18, Ex. Q;1-21; Ex. T; 1-22, Ex. U at 2).

       Furthermore, the transaction with the Giant Tyres never came to fruition, nor did any sale

of the OTR Tires take place. (See id. at ¶¶ 21, 61 and 63). Kirby alleges that all named Defendants

worked in tandem to perpetuate this scheme to defraud. (See id. at ¶¶ 71– 73). Kirby asserts that

because of this fraudulent enterprise—orchestrated by the above-listed Defendants—it was

defrauded out of $6,691,000. Kirby now seeks damages in the amount it invested and other

damages consequent to that investment and asserts 12 causes of action in its Complaint against

Defendants.

       Moreover, Kirby is not the only entity claiming that it was defrauded through sham sales

of tires orchestrated by Adkins, Mid America, and XPO. This Court previously stayed all

proceedings in two related cases involving many of the same players in an alleged fraudulent tire

sale in which Adkins procured financing from Abington Emerson Capital, LLC and Great

Southland Limited. Abington Emerson Capital, LLC v. Adkins, No. 2:17-cv-143, Doc. 144 (S.D.

Ohio June 1, 2018); Great Southland Ltd. v. Landash Corp., No. 2:17-cv-719, Doc. 90 (S.D. Ohio



                                                 3
June 27, 2018). However, this Court recently lifted the stay over the entirety of the Abington case,

finding that the defendants’ need for the stay no longer outweighed the potential prejudice that

Abington would suffer if the stay were to continue.3 See Abington, No. 2:17-cv-143, Doc. 159

(S.D. Ohio Oct. 3, 2018). Wilkin and XPO now ask the Court to exercise its inherent authority to

stay proceedings as against all Defendants until parallel criminal proceedings have been fully

adjudicated and to avoid prejudice and promote judicial economy. (See generally Docs. 16 and

38).

        Around the same time this Court issued the Order lifting the stay in Abington, a Bankruptcy

Court for the Southern District of Ohio was ruling on Abington’s Motion for Comfort Order. The

bankruptcy court found that Section 362(a)(3) stayed entirely Abington’s conversion and negligent

bailment claims and stayed discrete allegations of Abington’s federal and state RICO claims that

required a determination of ownership of the tires in the Landash bankruptcy estate. See In re

Landash Corp., 2:18-bk-503000, Doc. 146, Ord. on Mot. for Comfort Ord. at 2 (Bankr. S.D. Ohio

Oct. 15, 2018). XPO contends that the bankruptcy court’s Order further demonstrates the need for

a stay over the entirety of this action. Plaintiff asserts that a stay is unnecessary and would result

in prejudice to Plaintiff. (See Docs. 44, XPO Rep. at 2–5; 45-1, Pl. Sur-Rep. at 1–2).

                                   II.      STANDARD OF REVIEW

        “The power to stay proceedings is incidental to the power inherent in every court to control

the disposition of the causes in its docket with economy of time and effort for itself, for counsel

and for litigants, and the entry of such an order ordinarily rests with the sound discretion of the

District Court.” F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 626 (6th Cir. 2014) (quoting



3
 XPO has filed a Motion for Reconsideration of the Court’s Order lifting the stay in Abington; that Motion is
currently pending before the Court. (See Abington, 2:17-cv-143, Doc. 161, Mot. for Reconsid. (S.D. Ohio Oct. 9,
2018)).

                                                        4
Ohio Envtl. Council v. U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th Cir.

1977)); see also Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). In deciding whether to grant

a stay, courts commonly consider factors such as: (1) the need for a stay; (2) the stage of litigation;

(3) whether the non-moving party will be unduly prejudiced or tactically disadvantaged; (4)

whether a stay will simplify the issues; and (5) whether the burden of litigation will be reduced for

both the parties and the court. Grice Eng’g, Inc. v. JG Innovs., Inc., 691 F. Supp. 2d 915, 920

(W.D. Wis. 2010) (citations omitted); see also Ferrell v. Wyeth–Ayerst Labs., Inc., No. 1:01-cv-

447, 2005 WL 2709623, at *1 (S.D. Ohio Oct. 21, 2005) (“There is no precise test in this Circuit

for when a stay is appropriate. However, district courts often consider the following facts: the

need for a stay, the balance of potential hardship to the parties and the public, and the promotion

of judicial economy.”). The movant bears the burden of showing both a need for delay and that

“neither the other party nor the public will suffer harm from entry of the order.” Ohio Envtl.

Council, 565 F.2d at 396.

                                       III.    DISCUSSION

       Defendants Wilkin and XPO both move to stay this proceeding. Wilkin’s arguments in

favor of a stay take two basic forms: (1) the action should be stayed pending resolution of parallel

criminal proceedings; and (2) the Court should exercise its inherent authority to stay the case in

order to avoid prejudice and promote judicial economy. Likewise, XPO contends that a stay is

necessary for two reasons: 1) the bankruptcy stay extends to this action; and 2) due to the

unavailability of all parties, moving forward with this case would not be economical and would

cause prejudice to Defendants. (See generally Doc. 38, XPO Mot. to Stay). Plaintiff opposes a

stay, arguing that staying this action would result in prejudice to itself, which outweighs

Defendants’ need for a stay. (See generally Docs. 29, Resp. to Wilkin; 41, Resp. to XPO). For



                                                  5
the reasons that follow, the Court finds that any claim which requires a determination as to the

Landash bankruptcy estate tires’ is stayed so to not interfere with the bankruptcy court’s exclusive

jurisdiction over assets in the bankruptcy estate; but staying the entire action is not warranted at

this time.

A.      Automatic bankruptcy stay

        On October 15, 2018, a bankruptcy court for the Southern District of Ohio entered an

opinion finding that some of the tires disputed in this case are property of the Landash Corporation

bankruptcy estate. See In re Landash, Corp., 2:18-bk-50300, Doc. 146 (Bankr. S.D. Ohio Oct. 15,

2018). As such, the bankruptcy court held that the automatic bankruptcy stay extended to any

discrete claim “which require determination of ownership of the tires[.]” Id. at 2. The bankruptcy

court found that § 362(a)(3) stays the entirety of a related case’s conversion and negligent bailment

claims, as well as to any discrete part of a federal or state RICO claim that necessitates a

determination as to the owner of the tires. Id.; see also Abington, No. 2:17-cv-143, Doc. 71,

Second Am. Compl. (S.D. Ohio Feb. 6, 2018).

        XPO asserts that the bankruptcy court’s holding necessitates staying the case at bar. XPO

submits that, at a minimum, this Court must stay Plaintiff’s conversion and negligent bailment

claims as the bankruptcy court specifically found that Abington’s claims of such necessitated a

determination of ownership of the tires. In an attempt to distinguish the Bankruptcy Court’s Order

from the case at hand, Plaintiff asserts that Defendants’ Motions to Stay must be denied for the

same reasons this Court lifted the stay in the related Abington case. (See Doc. 45-1, Pl. Sur-Rep.

at 1–2). Plaintiff’s argument ignores the timing of these two events. The Court in Abington issued

the Order lifting the stay prior to the bankruptcy court reducing its oral ruling to writing.




                                                  6
          As such, the Court finds that Counts IX and X of Plaintiff’s Complaint—Plaintiff’s

negligent bailment and conversion claims—are stayed in their entirety pursuant to 11 U.S.C.

§ 362(a)(3). These are the same causes of action that the bankruptcy court found must be stayed

in Abington. See In re Landash Corp., 2:18-bk-50300, Doc. 146 at 2; see also Abington, No. 2:17-

cv-143, Doc. 71, Second Am. Compl. at ¶¶ 132–142. Further, the discrete allegation contained in

Count VII of Plaintiff’s Complaint—a breach of contract claim against XPO—must also be stayed.

The Court finds that the allegation in paragraph 132 of Plaintiff’s Complaint intrudes upon the

bankruptcy court’s exclusive jurisdiction over the tires in the Landash bankruptcy estate and is

stayed.

          However, this Court finds that the automatic bankruptcy stay does not extend to the

remaining allegations in Count VIII nor to Plaintiff’s remaining claims, as such claims do not

necessitate a determination as to ownership over the tires in the Landash bankruptcy estate. The

Court finds that the remaining allegations in Count VIII to be similar to the breach of contract

claim against XPO in Abington’s Second Amended Complaint. (Compare Doc. 1, Compl. ¶¶ 126–

133, with Abington, No. 2:17-cv-143, Doc. 71, Second Am. Compl. at ¶¶ 122–126). Yet, the

bankruptcy court was silent on Abington’s similar breach of contract claim against XPO and made

no express findings that such allegations necessitated a determination of ownership over the tires

as it explicitly did for Abington’s negligent bailment and conversion claims. The Court finds this

silence to be telling and finds no reason to extend the bankruptcy court’s holding beyond its plain

language.

          Thus, Counts IX and X of Plaintiff’s Complaint are hereby stayed pursuant to 11 U.S.C.

§ 362(a)(3), likewise the discrete allegation in Plaintiff’s eighth claim—paragraph 132 of the




                                                7
Complaint—is stayed. However, the automatic bankruptcy stay does not extend to Plaintiff’s

remaining claims nor to the remaining allegations in Count VIII.

B.      Stay pending resolution of parallel criminal proceedings

        Wilkin’s counsel argues that there is reason to believe there is an ongoing parallel criminal

investigation, although the scope of the suspected investigation and exactly how it might parallel

Kirby’s civil claims is unclear. Wilkin argues that Kirby’s Complaint “mirrors an indictment” and

“makes repeated averments of fraudulent conduct and false statements by Mr. Wilkin,” although

“the United States Attorney’s Office for the Southern District of Ohio cannot, as a matter of policy,

confirm or deny the existence of a grand jury investigation into the matters alleged in the

Complaint.” (Doc. 16, Mot. to Stay at 4). The possibility of a criminal investigation, Wilkin

argues, places him

        in a constitutionally untenable position: either waive his rights under the Fifth
        Amendment in the face of serious allegations of potentially criminal conduct and
        the existence of a criminal investigation into those same allegations, or invoke the
        Fifth Amendment privilege by declining to respond to discovery and declining to
        testify further on his own behalf, thereby prejudicing his ability to defend himself
        in the present matter[.]

(Id.)

        The Court possesses broad discretion to stay civil litigation pending the resolution of

parallel criminal proceedings. Chao v. Fleming, 498 F. Supp. 2d 1034, 1037 (W.D. Mich. 2007)

(citing Landis v. No. Am. Co., 299 U.S. 248, 254-55 (1936). However, there is no evidence, apart

from defense counsel’s assertion, that any criminal investigation is actually ongoing as to Wilkin.

(See Doc. 36, Rep. at 3). But even if an investigation were ongoing, “a stay of civil proceedings

due to a pending criminal investigation is an extraordinary remedy” that is not generally granted

in the absence of an indictment. F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 627–28 (6th




                                                  8
Cir. 2014). See also Chao, 498 F. Supp. 2d at 1037 (“[P]re-indictment requests for a stay, as in

this case, are usually denied.”).

        When there are pre-indictment indications of a parallel criminal investigation (e.g., when

law enforcement conducts a raid of the defendant’s premises (as in E.M.A. Nationwide), or when

a defendant is notified in writing by the prosecutor of an investigation (as in Chao)), courts

typically undertake a balancing test considering six factors:

        1) the extent to which the issues in the criminal case overlap with those presented
        in the civil case; 2) the status of the case, including whether the defendants have
        been indicted; 3) the private interests of the plaintiffs in proceeding expeditiously
        weighed against the prejudice to plaintiffs caused by the delay; 4) the private
        interests of and burden on the defendants; 5) the interests of the courts; and 6) the
        public interest.

E.M.A. Nationwide, 767 F. 3d at 627. But here, where there are no indications that a criminal

investigation is actually ongoing as to Wilkin. Thus, there is no way for the Court to evaluate the

extent to which the two proceedings may overlap and the effects a criminal investigation might

have on the civil litigation.

        Even if Wilkin had evidence of a criminal investigation, his Fifth Amendment concerns

are attenuated by the lack of an indictment. Id. at 629 (“Because there was no indictment, however,

the Fifth Amendment concerns expressed by Defendants are not very compelling.”). Moreover,

Wilkin has already participated in significant discovery in a related action, including sitting for his

deposition where he admitted to wiring most of the money advanced by Abington for the sale of

the tires to Adkins’s personal bank account and signing documents that falsely represented that

Mid America was the owner of the tires. (See Abington, No. 2:17-cv-143, Doc. 67-1, Wilkin Dep.

at 21–23, 48–50).




                                                  9
         The Court is aware of an active criminal case in which Defendant Eckerd has been formally

charged.4 See United States v. Eckerd, 2:18-mj-3556 (D. N.J. 2018). But “‘there is no requirement

that a civil proceeding be stayed pending the outcome of criminal proceedings.’”                               E.M.A.

Nationwide, 767 F.3d at 627 (quoting S.E.C. v. Novaferon Labs, Inc., No. 91-3102, 941 F.2d 1210,

1991 WL 158757, at *2 (6th Cir. Aug. 14, 1991)). Presently, the Court is unaware of any other

defendants that have been formally charged via Indictment or Information. Thus, the Court finds

that, at this time, Eckerd’s ongoing criminal case5 does not provide sufficient grounds to stay this

action and that staying this action pending the outcome of Wilkin’s as-yet-hypothetical parallel

criminal investigation is equally uncompelling.

C.       Stay to avoid prejudice and promote judicial economy

         Defendants Wilkin and XPO further ask the Court to exercise its discretion to stay this case

so to avoid prejudice and promote judicial economy. Defendant Wilkin states that a stay is

necessary because: 1) Wilkin’s plan to invoke his Fifth Amendment privilege; 2) co-defendants’

current bankruptcy proceedings; and 3) going forward with this case would require “substantial

judicial management of the discovery process.” (Doc. 16, Wilkin Mot. to Stay at 4). Defendant

XPO also requests that the Court stay this action because: 1) at least one related case is stayed; 2)

the unavailability of all Defendants due to ongoing bankruptcy proceedings; and 3) Wilkin’s

invocation of his Fifth Amendment right. (Doc. 38, XPO Mot. to Stay at 3–4). Kirby counters




4
  The Court need not balance all six factors laid out in E.M.A. Nationwide that a court typically analyzes when a
defendant has been indicted as, at this time, Defendant Eckerd is the only defendant to have been indicted and—
because of his bankruptcy proceeding—this case is stayed as to him. See E.M.A. Nationwide, 767 F.3d at 627
(listing the six factors); United States v. Eckerd, 2:18-mj-3556 (D. N.J. 2018); (see also Doc. 17, Eckerd Suggestion
of Bankr.).
5
  Further, it is not clear that Eckerd’s criminal case is connected to this case’s alleged fraudulent scheme as, in the
criminal case, Eckerd has been accused of money laundering in connection with narcotics trafficking. See Eckerd,
2:18-mj-3556, Doc. 1, Crim. Compl. (D.N.J. Mar. 8, 2018).

                                                          10
that delaying this matter would neither avoid prejudice nor promote judicial economy. (Docs. 29,

Resp. to Wilkin at 5; 41, Resp. to XPO at 6–7). The Court agrees with Plaintiff.

       The law is quite settled that the party requesting the stay “must make out a clear case of

hardship or inequity in being required to go forward, if there is even a fair possibility that the stay

for which he prays will work damage to someone else.” Landis v. N. Am. Co., 299 U.S. 248, 255

(1936). “Thus the burden is on the party seeking the stay to show that there is pressing need for

delay, and that neither the other party nor the public will suffer harm from entry of the order.”

Ohio Envtl. Council, 565 F.2d at 396. The Court finds that none of the reasons that Defendants

have presented, either standing alone or taken collectively, establish a sufficiently compelling

reason to stay this action and that the potential prejudice to Plaintiff outweighs the Defendants’

need for the stay. Thus, Defendants have failed to meet their burden of demonstrating the pressing

need for the stay.

       As discussed above, Wilkin’s Fifth Amendment concerns are attenuated as he has yet to be

formally charged. See E.M.A. Nationwide, 767 F.3d at 629 (“Because there was no indictment,

however, the Fifth Amendment concerns expressed by Defendants are not very compelling.”).

Additionally, Wilkin’s argument concerning Adkins’ Fifth Amendment right is equally

unpersuasive. Adkins is not a named defendant in this action, his role in this action is only as a

representative of Midwest. (See generally Doc. 1, Compl.). It is well-settled that business

organizations have no Fifth Amendment guarantees against self-incrimination. See United States

v. White, 322 U.S. 694, 698 (“The constitutional privilege against self-incrimination is essentially

a personal one, applying only to natural individuals.”). Likewise, an officer’s personal Fifth

Amendment privilege cannot be extended to the business organization, an officer must produce

the organization’s documents even if such documents are detrimental to the officer personally. See



                                                  11
Braswell v. United States, 487 U.S. 99, 110 (1988) (“[T]he custodian’s act of production is not

deemed a personal act, but rather an act of the corporation. Any claim of Fifth Amendment

privilege asserted by the agent would be tantamount to a claim of privilege by the corporation—

which of course possesses no such privilege.”); Bellis v. United States, 417 U.S. 85, 87 (1974)

(“[A]n individual cannot rely upon the [Fifth Amendment] privilege to avoid producing the records

of a collective entity which are in his possession in a representative capacity, even if these records

might incriminate him personally.”). Thus, as Adkins is only involved in this case in his

representative capacity, he cannot invoke his personal Fifth Amendment protections and refuse to

respond to discovery requests.

           The Court now turns to Defendants’ arguments centered upon stays being issued in related

cases. Defendants submitted their motions on July 12, 2018, and August 28, 2018, prior to the

Court dissolving the stay in Abington. See Abington, No. 2:17-cv-143, Doc. 159, (S.D. Ohio Oct.

3, 2018).6 Additionally, Adkins’ automatic bankruptcy stay has been lifted. See In re Adkins,

2:18-bk-50671 (Bankr. S.D. Ohio 2018). Thus, any arguments that Defendants predicated upon

either the stay in Abington or Adkins’ bankruptcy stay are now moot.

            Furthermore, there are currently ongoing proceedings in other courts involving similar

defendants that arose out of similar fraudulent schemes. See Vecron Exim Ltd. v. XPO Logistics,

Inc., et al., No. 4:18-cv-2394 (S.D. Tex.); S. Start Capital, LLC v. XPO Global Logistics, Inc., et

al., No. DC-18-07847 (Dallas Cty. Dist. Ct.). Neither of these cases are currently stayed; in fact,

the court in Vecron recently denied XPO’s motion to stay that action. Vecron Exim Ltd., No. 4:18-

cv-2394, Doc. 32 at 2. As such, staying this case would lessen Plaintiff’s future potential to recover

from these defendants given these parallel cases in other courts. See Karimona Invs., LLC v.


6
    The stay in Great Southland Ltd, No. 2:17-cv-719, (S.D. Ohio 2018), is still in effect.

                                                            12
Weinreb, No. 02-cv-1792, 2003 WL 941404, at *3 (S.D.N.Y. Mar. 7, 2003) (denying defendant’s

motion to stay, finding that: “Plaintiff has legitimate concerns that further delay may prejudice its

ability to recover against” the defendant given defendant is a party in another case that arose of

similar allegations as the case at bar.). Moreover, a stay would delay Plaintiff’s ability to obtain

discovery. As such, the Court finds that staying this action would cause substantial prejudice to

the Plaintiff.

        XPO asserts that the Court’s prejudice concerns should be alleviated because “a plethora

of subpoenas” have been issued in related cases “to many of the likely suspects to whom Plaintiff

would wish to issue discover[.]” (Doc. 44, XPO Rep. at 6). XPO further submits that “the concern

about disappearing records in this case should be minimal and alone is not enough to overcome

the burdens associated with proceeding with this case[.]” But this assertion is unpersuasive for

two reasons. First, as further explained above, the potential prejudice to Plaintiff is mainly

predicated upon Plaintiff’s diminished ability to recover from Defendants if this case were stayed

while other related matters continued. Second, XPO confuses upon whom the burden is placed.

The burden is not on the Plaintiff to prove that a stay is not required; it is on the parties seeking

the stay—XPO and Wilkin—to “make out a clear case of hardship or inequity in being required to

go forward.” Landis, 299 U.S. at 255. Neither XPO nor Wilkin has done so.

        At this time, XPO’s concern of “piecemeal litigation” due to two of Plaintiff’s claims being

stayed pending the Landash bankruptcy proceeding, does not outweigh the prejudice Plaintiff will

suffer if the Court granted a stay over the entirety of this matter. The Court acknowledges that

some frustration may occur because two of Plaintiff’s claims are stayed, but the potential prejudice

to Plaintiff if the entirety of this action were to be stayed outweighs this frustration. Thus, the




                                                 13
Court, based on its inherent authority to control its own docket, finds that Defendants’ reasons for

staying this action in its entirety are not sufficiently compelling.

                                              IV.   CONCLUSION

           For the foregoing reasons, Wilkin’s Motion to Stay is DENIED; XPO’s Motion to Stay is

GRANTED in part and DENIED in part. Counts IX and X of Plaintiff’s Complaint are stayed

in their entirety pursuant to 11 U.S.C. § 362(a)(3). The discrete allegation7 of Count VIII that

requires a determination of the Landash bankruptcy tires’ ownership is likewise stayed.

Additionally, this matter is currently stayed as to the following Defendants due to their ongoing

bankruptcy proceedings: Eckerd, see In re Eckerd, No. 18-41521 (Bankr. E.D. Tex. 2018); and

Mid America, see In re Mid America Tire of Hillsboro, Inc., No. 1:18-bk-13908 (Bankr. S.D. Ohio

2018). The parties are instructed to contact Magistrate Judge Jolson’s chambers to establish a new

case management schedule.

           The Clerk shall remove Documents 16, 38, and 45 from the Court’s pending motions list.


                    IT IS SO ORDERED.
                                                            /s/ George C. Smith
                                                           GEORGE C. SMITH, JUDGE
                                                           UNITED STATES DISTRICT COURT




7
    Paragraph 132 of Plaintiff’s Complaint.

                                                      14
